Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/10/2020.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitation of “the separation unit” in line 5. There is insufficient antecedent basis for this limitation in the claim. Clarification/explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHIRA (JP 2006246200).
Regarding claim 1, Mogalapalli teaches an image processing device comprising: at least one processor and memory holding a program which makes the processor function as ([0113] Logic Module 43 is comprised of a field programmable gate array (FPGA) 45 and FPGA Shared Memory 47; [0117] All of the above components are linked (directly or indirectly) to a local central processing unit module 61, which includes a local central processing unit (Local CPU) 63 and Local CPU memory 65): a first acquirer configured to acquire image data of a subject ([0014] an intensity image capture device that captures an intensity image of the scene, the captured intensity image of the scene being a texture image including a plurality of lines of texture data points; [0204] textures may be a two-dimensional array of color values (or light intensity values)); a second acquirer configured to acquire information regarding a distance distribution of the subject as map data ([0014] a depth image capture device, which captures a depth map of a scene, the depth map being comprised of lines of depth data points; [0112] a TOF sensor 41 is a range sensing, or imaging, device (e.g. camera system or laser system) that resolves distances from the TOF sensor 41 to points (i.e. subjects) in a scene); and a second generator configured to generate first data indicating luminance and a distance distribution of the subject from the map data and the data of the texture image ([0204] the present invention combines visual and depth data to construct 3D models including texture information. To do this, digital information (e.g. depth data or other non-visual information) is correlated to corresponding visual information (e.g. pixel or light intensity) in the form of textures).
Mogalapalli does not expressly teach a first generator configured to generate data of a texture image in which a low-frequency component of the image data is inhibited.
However, TAKAHIRA teaches a first generator configured to generate data of a texture image in which a low-frequency component of the image data is inhibited ([0063] The subtractor 42 subtracts the low frequency component L obtained by the first LPF 40 from the light and dark image data generated by the MTX 24 to obtain a medium high frequency component MH. The medium high frequency component MH includes a texture component).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Mogalapalli to incorporate the step/system of obtaining a texture component in medium high frequency component taught by TAKAHIRA.
The suggestion/motivation for doing so would have been to improve the high-quality image by preserving the texture ([0026] it is possible to compress the dynamic range of the image while preserving the texture without losing the sharpness of the original image while suppressing the occurrence of artifacts such as back light due to undershoot and overshoot. Therefore, a high-quality image in which texture is preserved without artifacts such as afterglow and without losing the sharpness of the original image can be obtained). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Mogalapalli with TAKAHIRA to obtain the invention as specified in claim 1.
With respect to claim 14, arguments analogous to those presented for claim 1, are applicable. With respect to claim 16, arguments analogous to those presented for claim 1, are applicable.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHIRA (JP 2006246200) and further in view of YASUTOMI (U.S. Publication No. 2017/0244867).
Regarding claim 2, Mogalapalli and TAKAHIRA teach all the limitations of claim 1 above. TAKAHIRA teaches wherein the first generator generates the data of the texture image ([0063] The subtractor 42 subtracts the low frequency component L obtained by the first LPF 40 from the light and dark image data generated by the MTX 24 to obtain a medium high frequency component MH. The medium high frequency component MH includes a texture component)
TAKAHIRA does not teach wherein the processor further function as a separator configured to separate a luminance component and a color component in the image data of the subject, from the luminance component separated by the separation unit.
However, YASUTOMI teaches wherein the processor further function as a separator configured to separate a luminance component and a color component in the image data of the subject ([0038] As illustrated in FIG. 3, the functions which are realized by executing the image processing program 110 by the CPU 201 include the functions realized by a color separation section 310, a luminance component processing section 320; [0043] the color space of conversion destination by the color separation section 310 is not limited to the YCbCr color space, and may be any color space having a luminance component and a color component such as La*b* color space; [0044] The color separation section 310 inputs the luminance (Y) component, which is acquired by the conversion into the YCbCr color space … the color separation section 310 inputs the color (CrCb) component), from the luminance component separated by the separation unit ([0024] The image processing program 110 performs processes of separating the image data, which are captured by an imaging device such as a digital camera, etc., into a luminance component and a color component; [0038] color separation section 310).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of TAKAHIRA to incorporate the step/system of separating a luminance component and a color component by using the color separation section taught by YASUTOMI.
The suggestion/motivation for doing so would have been to improve the image quality in the image processing ([0003] it is possible to improve problems of a lack of intelligibility and a lack of a sense of unevenness; [0005] an object of the present invention is to improve image quality in the image processing which manipulates the pixel values of the multi-resolution image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine TAKAHIRA with YASUTOMI to obtain the invention as specified in claim 2.
Regarding claim 3, Mogalapalli, TAKAHIRA and YASUTOMI teach all the limitations of claim 2 above. Mogalapalli teaches wherein the second generator generates the first data by adding the map data to the data of the texture image and ([0204] the present invention combines visual and depth data to construct 3D models including texture information. To do this, digital information (e.g. depth data or other non-visual information) is correlated to corresponding visual information (e.g. pixel or light intensity) in the form of textures).
Mogalapalli does not teach generates second data indicating a color of the subject from the image data of the subject.
[0044] the color separation section 310 inputs the color (CrCb) component; [0046] The adjustment section 330 acquires the color (CrCb) component image data 460 which is input from the color separation section 310, and calculates the saturation value “C”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Mogalapalli to incorporate the step/system of generating data indicating a color component taught by YASUTOMI.
The suggestion/motivation for doing so would have been to improve the image quality in the image processing ([0003] it is possible to improve problems of a lack of intelligibility and a lack of a sense of unevenness; [0005] an object of the present invention is to improve image quality in the image processing which manipulates the pixel values of the multi-resolution image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Mogalapalli with YASUTOMI to obtain the invention as specified in claim 3.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHIRA (JP 2006246200) and further in view of YASUTOMI (U.S. Publication No. 2017/0244867) and TAKAHASHI et al. (JP 2017032360) (hereafter, "TAKAHASHI").
Regarding claim 4, Mogalapalli, TAKAHIRA and YASUTOMI teach all the limitations of claim 3 above. Mogalapalli teaches in accordance with the first data and ([0204] the present invention combines visual and depth data to construct 3D models including texture information).

However, TAKAHASHI teaches wherein the processor further function as a display configured to display an image ([0064] The display unit 400, is displayed texture image and height image).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Mogalapalli to incorporate the step/system of having a display configured to display an image taught by TAKAHASHI.
The suggestion/motivation for doing so would have been to improve the accuracy for inspecting the shape and size of an object ([0008] The purpose of the present invention, the shape easily and accurately inspected image inspection apparatus capable of the object is to provide an image inspection method and an image inspection program; [0012] it becomes possible to measure with high accuracy the size of the measurement target portion of the test object which correspond to the measurement target portion of the setting target object is measured in the setting mode in the test mode). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Mogalapalli and TAKAHASHI does not expressly teaches the second data based on the color component separated by the separator.
However, YASUTOMI teaches the second data based on the color component separated by the separator ([0044] the color separation section 310 inputs the color (CrCb) component; [0046] The adjustment section 330 acquires the color (CrCb) component image data 460 which is input from the color separation section 310, and calculates the saturation value “C”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Mogalapalli and 
The suggestion/motivation for doing so would have been to improve the image quality in the image processing ([0003] it is possible to improve problems of a lack of intelligibility and a lack of a sense of unevenness; [0005] an object of the present invention is to improve image quality in the image processing which manipulates the pixel values of the multi-resolution image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Mogalapalli and TAKAHASHI with YASUTOMI with to obtain the invention as specified in claim 4.
Regarding claim 5, Mogalapalli, TAKAHIRA, TAKAHASHI and YASUTOMI teach all the limitations of claim 4 above. Mogalapalli teaches first data ([0204] the present invention combines visual and depth data to construct 3D models including texture information … digital information (e.g. depth data or other non-visual information) is correlated to corresponding visual information (e.g. pixel or light intensity) in the form of textures).
Mogalapalli does not teach wherein the display acquires, and the second data generated by the second generator, from a captured image obtained by an imaging unit that images the subject, and displays the image in real time. 
However, TAKAHASHI teaches wherein the display acquires ([0064] The display unit 400, is displayed texture image and height image), and displays the image in real time ([0096] the setting target object S of the stage 141 is real-time display (moving image display) on the main display column 411).

The suggestion/motivation for doing so would have been to improve the accuracy for image inspecting the shape and size of an object ([0008] The purpose of the present invention, the shape easily and accurately inspected image inspection apparatus capable of the object is to provide an image inspection method and an image inspection program; [0012] it becomes possible to measure with high accuracy the size of the measurement target portion of the test object which correspond to the measurement target portion of the setting target object is measured in the setting mode in the test mode). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Mogalapalli and TAKAHASHI does not expressly teaches and the second data generated by the second generator, from a captured image obtained by an imaging unit that images the subject.
However, YASUTOMI teaches and the second data generated by the second generator ([0044] the color separation section 310 inputs the color (CrCb) component; [0046] The adjustment section 330 acquires the color (CrCb) component image data 460 which is input from the color separation section 310, and calculates the saturation value “C”) from a captured image obtained by an imaging unit that images the subject ([0024] The image processing program 110 performs processes of separating the image data, which are captured by an imaging device such as a digital camera).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Mogalapalli and 
The suggestion/motivation for doing so would have been to improve the image quality in the image processing ([0003] it is possible to improve problems of a lack of intelligibility and a lack of a sense of unevenness; [0005] an object of the present invention is to improve image quality in the image processing which manipulates the pixel values of the multi-resolution image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Mogalapalli and TAKAHASHI with YASUTOMI with to obtain the invention as specified in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHIRA (JP 2006246200) and further in view of Tanaka (U.S. Publication No. 2019/0130591) and Kim (U.S. Publication No. 2009/0240153).
Regarding claim 6, Mogalapalli and TAKAHIRA teach all the limitations of claim 1 above. TAKAHIRA teaches and wherein the first generator includes a filter used for a process of inhibiting the low-frequency component and ([0063] The subtractor 42 subtracts the low frequency component L obtained by the first LPF 40 from the light and dark image data generated by the MTX 24 to obtain a medium high frequency component MH. The medium high frequency component MH includes a texture component) determines a cutoff frequency of the filter ([0019] the high frequency component is It is preferable that the cutoff frequency of the second filter to be separated is set to be higher than the peak of the frequency response).

However, Tanaka teaches wherein the second acquirer acquires the map data by performing a correlation operation on a region of interest corresponding between a plurality of images ([0051] In step S423, the distance information generation unit 411 calculates the amount of shift in image position (amount of parallax) between the first and second image signals S2 and S3. Specifically, the distance information generation unit 411 sets a point of interest corresponding to representative pixel information Isp in the first image signal S2 and sets a checking region with the point of interest being the center of the checking region … The distance information generation unit 411 calculates the correlation between the first image signal S2 in the checking region and the second image signal S3 in the reference region while sequentially moving the reference point; [0066] a parameter table, for example, can be prepared instead of calculating the image-side change amount to generate corrected distance information by directly correcting the distance information calculated by a distance information calculation unit).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of TAKAHIRA to incorporate the step/system of acquiring distance information (or parameter table) by calculating the correlation between regions of interest taught by Tanaka.
The suggestion/motivation for doing so would have been to improve the accuracy for correcting object distance information ([0089] In the digital camera 100 in the present exemplary embodiment, each pixel group of the image sensor 7010 is configured to be capable of acquiring both the color information and the distance information. Thus, the difference between the pixel position at which the distance information is calculated and the pixel position at which the color information is acquired is small, so that the distance information with respect to a line segment or a detected known-shape region is extracted with great accuracy, and the object distance information is corrected with great accuracy). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of TAKAHIRA and Tanaka does not expressly teaches corresponding to a size of the region of interest.
However, Kim teaches corresponding to a size of the region of interest ([0029] The signal processing unit 150 may further include a cutoff frequency setting section 154. The cutoff frequency setting section 154 may compute a first cutoff frequency of each of the filters corresponding to the pixels within the ROI 220).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of TAKAHIRA and Tanaka to incorporate the step/system of generating a cutoff frequency corresponding to size(pixels) of the region of interest taught by Kim. 
The suggestion/motivation for doing so would have been to improve the quality of an image in the image processing ([0037] the velocity of the blood flow may be accurately detected and the quality of the Doppler mode image may be enhanced). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine TAKAHIRA and Tanaka with Kim with to obtain the invention as specified in claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHIRA (JP 2006246200) and further in view of HONJO et al. (U.S. Publication No. 2018/0084203) (hereafter, "HONJO").
Regarding claim 11, Mogalapalli and TAKAHIRA teach all the limitations of claim 1 above. Mogalapalli and TAKAHIRA do not expressly teach wherein the first acquirer acquires a plurality of pieces of image data with different viewpoints or a plurality of pieces of image data captured in a state in which a focus position or a diaphragm value of an imaging optical system is different.
However, HONJO teaches wherein the first acquirer acquires a plurality of pieces of image data with different viewpoints or a plurality of pieces of image data captured in a state in which a focus position or a diaphragm value of an imaging optical system is different ([0062] moving images are recorded while an in-focus position is continuously changed to obtain a plurality of still images (frame images) having different in-focus positions).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Mogalapalli and TAKAHIRA to incorporate the step/system of acquiring a plurality of images having different in-focus positions taught by HONJO.
The suggestion/motivation for doing so would have been to improve for generating an image with high quality and a deeper depth of field ([0005] the imaging device of the present disclosure can generate a synthesis image of high quality and a deeper depth of field.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHIRA (JP 2006246200) and further in view of Tanaka (U.S. Publication No. 2019/0130591).
Regarding claim 12, Mogalapalli teaches and at least one processor and memory holding a program which makes the processor function as ([0113] Logic Module 43 is comprised of a field programmable gate array (FPGA) 45 and FPGA Shared Memory 47; [0117] All of the above components are linked (directly or indirectly) to a local central processing unit module 61, which includes a local central processing unit (Local CPU) 63 and Local CPU memory 65): a first acquirer configured to acquire image data of a subject ([0014] an intensity image capture device that captures an intensity image of the scene, the captured intensity image of the scene being a texture image including a plurality of lines of texture data points; [0204] textures may be a two-dimensional array of color values (or light intensity values)); a second acquirer configured to acquire information regarding a distance distribution of the subject as map data ([0014] a depth image capture device, which captures a depth map of a scene, the depth map being comprised of lines of depth data points; [0112] a TOF sensor 41 is a range sensing, or imaging, device (e.g. camera system or laser system) that resolves distances from the TOF sensor 41 to points (i.e. subjects) in a scene); and a second generator configured to generate first data indicating luminance and a distance distribution of the subject from the map data and the data of the texture image ([0204] the present invention combines visual and depth data to construct 3D models including texture information. To do this, digital information (e.g. depth data or other non-visual information) is correlated to corresponding visual information (e.g. pixel or light intensity) in the form of textures).
Mogalapalli does not expressly teach an imaging device comprising: an image sensor including a plurality of microlenses and a plurality of photoelectric conversion units corresponding to the microlenses; a first generator configured to generate data of a texture image in which a low-frequency 
However, TAKAHIRA teaches a first generator configured to generate data of a texture image in which a low-frequency component of the image data is inhibited ([0063] The subtractor 42 subtracts the low frequency component L obtained by the first LPF 40 from the light and dark image data generated by the MTX 24 to obtain a medium high frequency component MH. The medium high frequency component MH includes a texture component).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Mogalapalli to incorporate the step/system of obtaining a texture component in medium high frequency component taught by TAKAHIRA.
The suggestion/motivation for doing so would have been to improve the high-quality image by preserving the texture ([0026] it is possible to compress the dynamic range of the image while preserving the texture without losing the sharpness of the original image while suppressing the occurrence of artifacts such as back light due to undershoot and overshoot. Therefore, a high-quality image in which texture is preserved without artifacts such as afterglow and without losing the sharpness of the original image can be obtained). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of Mogalapalli and TAKAHIRA does not expressly teaches an imaging device comprising: an image sensor including a plurality of microlenses and a plurality of photoelectric conversion units corresponding to the microlenses; wherein the first acquirer acquires a plurality of pieces of image data by the image sensor.
[0020] The image capturing portion 101 includes an image sensor 1010 composed of a charge-coupled device (CCD) sensor, complementary metal oxide semiconductor (CMOS) sensor, or the like which converts optical images into electric signals. The image sensor 1010 includes a plurality of micro-lenses, and a plurality of photoelectric conversion elements is assigned to each micro-lens); wherein the first acquirer acquires a plurality of pieces of image data by the image sensor ([0036] The image sensor 1010 is composed of a plurality of two-by-two image capturing pixel groups 150... Each image capturing pixel group 150 is composed of green pixels 150G1 and 150G2, a red pixel 150R, and a blue pixel 150B). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Mogalapalli and TAKAHIRA to incorporate the step/system of having an image sensor including a plurality of micro-lenses and a plurality of photoelectric conversion elements corresponding to the micro-lenses and acquiring a plurality of pixel groups by the image sensor taught by Tanaka.
The suggestion/motivation for doing so would have been to improve the accuracy for correcting object distance information ([0089] In the digital camera 100 in the present exemplary embodiment, each pixel group of the image sensor 7010 is configured to be capable of acquiring both the color information and the distance information. Thus, the difference between the pixel position at which the distance information is calculated and the pixel position at which the color information is acquired is small, so that the distance information with respect to a line segment or a detected known-shape region is extracted with great accuracy, and the object distance information is corrected with great accuracy). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded .

Claim 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mogalapalli et al. (U.S. Publication No. 2018/0205926) (hereafter, "Mogalapalli") in view of TAKAHASHI et al. (JP 2017032360) (hereafter, "TAKAHASHI").
Regarding claim 13, Mogalapalli teaches an image processing device comprising: at least one processor and memory holding a program which makes the processor function as ([0113] Logic Module 43 is comprised of a field programmable gate array (FPGA) 45 and FPGA Shared Memory 47; [0117] All of the above components are linked (directly or indirectly) to a local central processing unit module 61, which includes a local central processing unit (Local CPU) 63 and Local CPU memory 65): a first acquirer configured to acquire image data of a subject ([0014] an intensity image capture device that captures an intensity image of the scene, the captured intensity image of the scene being a texture image including a plurality of lines of texture data points; [0204] textures may be a two-dimensional array of color values (or light intensity values)); a second acquirer configured to acquire information corresponding to a distance distribution of the subject as map data ([0014] a depth image capture device, which captures a depth map of a scene, the depth map being comprised of lines of depth data points; [0112] a TOF sensor 41 is a range sensing, or imaging, device (e.g. camera system or laser system) that resolves distances from the TOF sensor 41 to points (i.e. subjects) in a scene); a generator configured to generate first data in which the map data is included in a luminance component ([0204] the present invention combines visual and depth data to construct 3D models including texture information. To do this, digital information (e.g. depth data or other non-visual information) is correlated to corresponding visual information (e.g. pixel or light intensity) in the form of textures). 

However, TAKAHASHI teaches and a color component of the image data is set as a color component ([0063] the data representing the pattern of the surface of the measuring object S is generated as a texture image data. The pattern of the surface, include, for example, pattern and color. Hereinafter referred to as image based on the texture image data and texture image; the synthesized image data representing a composite image of the texture image and height image may be generated).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Mogalapalli to incorporate the step/system of having a data representing the pattern of the surface including color taught by TAKAHASHI.
The suggestion/motivation for doing so would have been to improve the accuracy for inspecting the shape and size of an object ([0008] The purpose of the present invention, the shape easily and accurately inspected image inspection apparatus capable of the object is to provide an image inspection method and an image inspection program; [0012] it becomes possible to measure with high accuracy the size of the measurement target portion of the test object which correspond to the measurement target portion of the setting target object is measured in the setting mode in the test mode). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Mogalapalli with TAKAHASHI to obtain the invention as specified in claim 13.
With respect to claim 15, arguments analogous to those presented for claim 13, are applicable. With respect to claim 17, arguments analogous to those presented for claim 13, are applicable.

Allowable Subject Matter
Claim 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL C CHANG/Examiner, Art Unit 2669                                                                                                                                                                                                        
/JOHN B STREGE/Primary Examiner, Art Unit 2669